Citation Nr: 1221532	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder (claimed as hamstring tear and tendonitis of the right thigh).  

2.  Entitlement to service connection for a right knee disorder (claimed as tendonitis).  

3.  Entitlement to an initial rating in excess of 30 percent for right shoulder rotator cuff tear with degenerative joint disease (DJD).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The case was previously before the Board in December 2006 and again in April 2010.  On those occasions, the claim was remanded for additional development.  Subsequent to the April 2010 remand, the claims for service connection for right knee tendonitis and right thigh conditions continued to be denied.  However, the initial rating assigned for the service-connected right shoulder condition was increased to 30 percent, effective from December 28, 2001.  (See the January 2012 rating decision.)  The case has now been returned for further appellate consideration.  

The issue of entitlement to an initial rating in excess of 30 percent for right shoulder rotator cuff tear with DJD is being remanded, and the claim is addressed in the REMAND portion of the decision below.  The issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current right leg/thigh disability, diagnosed as right L5 lumbar radiculopathy and right (and left) peripheral neuropathy (PN), was not present until more than one year following the Veteran's discharge from active service and is not etiologically related to active service.  


2.  Current right knee disability, diagnosed as right L5 lumbar radiculopathy and right (and left) PN, was not present until more than one year following the Veteran's discharge from active service and is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  A chronic right leg (thigh) disorder, to include right L5 radiculopathy and PN of the right lower extremity, was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

2.  A chronic right knee injury, to include right L5 radiculopathy and PN of the right lower extremity, was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in July 2004, August 2004, and May 2006) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2006 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records to include records obtained from the Social Security Administration (SSA), VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as PN to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

The Veteran contends that he has right thigh and right knee disabilities that are related to injuries during service.  

Review of the STRs reflects that he was treated in June 1984 for injury to the right thigh with subsequent complaints of right thigh and knee pain through July 1987.  Post service October/November 1987 VA examination reports were negative for a right thigh disorder.  

Post service VA records show that the Veteran complained of right leg and knee weakness beginning in 2005 with subsequent diagnosis of right L5 lumbar radiculopathy and right and left peroneal PN.  The Veteran was subsequently afforded a VA examination in July 2008 which confirmed these diagnoses.  The examiner noted that L5 radiculopathy and PN were separate and distinct entities, not etiologically related to the muscle pull/tear remotely incurred.  

The examiner added that there was no objective evidence of any residuals from remote biceps femoris (hamstring) muscle/tendon injury, with posterior knee tendonitis.  In light of the currently diagnosed condition (right L5 lumbar radiculopathy with PN, and lack of findings of the remotely incurred injury in service, it was his opinion that lit was less likely than not that the currently claimed right thigh muscle and right knee tendonitis conditions were related to inservice injuries "since the currently claimed symptoms are not due to muscle tear or tendonitis."  

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a right knee and right thigh disorders.  The Board finds credible the Veteran's report that currently experiences right knee/thigh problems.  However, the evidence reflects that his current claims are not due to claimed tendonitis or due to residuals of a muscle pull/tear, but rather due to a low back disorder (which is not a service-connected disability).  

There simply is no credible evidence indicating that current right thigh/knee residuals, began during service or that the Veteran experienced a continuity of symptomatology since service.  In this regard, the Board acknowledges that the Veteran alleges that current right thigh/knee problems began during service.  However, no chronic residuals of such were subsequently reported until approximately 2005.  This is many, many years after discharge in 1987.  Moreover, it is noted that initial post service records do not reflect a chronic right thigh or right knee condition.  

The most credible evidence of record suggests that the Veteran's symptoms had their onset after separation and are due to a separate and distinct condition associated with the low back which is not shown to be of service origin.  The Board acknowledges that the Veteran was treated during service for a thigh injury with subsequent complaints of right thigh and knee pain.  However, 1987 (post service VA exams) were negative for report of chronic injury(ies) associated with these complaints.  And, as discussed above, there is no competent evidence the Veteran suffered other residuals from this injury, specifically a right leg (thigh) or right knee disability.  

The Board acknowledges that the Veteran believes he has residuals in his right leg (thigh) and knee that are as a result of inservice injuries.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.   In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from residuals from inservice injury are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current right knee/thigh disabilities and service, as well as evidence showing no treatment for such conditions until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for residuals of an in-service right leg (knee or thigh) injury on a direct basis is not warranted.

Further, as there is no competent evidence of record of PN manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's right leg (thigh) and right knee disabilities manifested during active service and continued thereafter, or are otherwise related thereto.  There is also no competent evidence of PN manifested to a compensable degree within one year of service separation.  Furthermore, the VA examiner's negative opinion and the length of time between the Veteran's separation from active service and first complaints of right thigh/knee pain weigh against his claims.

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for right knee and right thigh disorders must be denied.  See 38 U.S.C.A. § 5107(b) (West 20902 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg disorder (claimed as hamstring tear and tendonitis of the right thigh) is denied.  

Service connection for a right knee disorder (claimed as tendonitis) is denied.  


REMAND

VA joints examinations were conducted in March 2006 and November 2010 to determine the severity of the Veteran's service-connected right shoulder rotator cuff tear with DJD.  At the time of both examinations, the Veteran reported objective pain on motion testing with significant limitation of motion on flexion, abduction, and rotation.  Additional (and contemporaneous) private and VA treatment records reflect that the Veteran's active problems include continued right shoulder problems.  

In a January 2012 rating decision, it was the RO's determination that range of motion findings represented an increased disability rating of 30 percent pursuant to Diagnostic Code (DC) regarding limitation of motion of the arm.  For an increased rating, the Veteran would have to show limitation of motion to 25 degrees from the side.  


Treatment records dated subsequent to the 2010 VA exam (which resulted in an increased rating for the right shoulder condition) have not been associated with the record (if existent).  It is the Board's conclusion that all outstanding medical records should be associated with the claims file.  Moreover, a contemporaneous and thorough VA joints examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right shoulder condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and severity of his service connected right shoulder rotator cuff tear with DJD.  The examiner should review the claims file and note such a review in the examination report or in an addendum.  All appropriate tests (to include X-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note the ranges of motion for the right shoulder.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the shoulder is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Note  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  The RO/AMC should review the examination report to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


